Citation Nr: 1023509	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease, status post discectomy and fusion 
(cervical spine disorder).

2.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative disc disease, facet 
arthritis, and central canal stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Appellant served on active duty from June 1962 to July 
1965, from January 18, 1991 to January 21, 1991 and from 
November 1991 to May 1992.  The Appellant also had service in 
the reserves from March 1976 to August 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant presently seeks to establish service connection 
for both a cervical spine and lumbar spine disorder.  In a 
July 2004 statement, the Appellant specifically maintains 
that while on active duty in 1962 to 1965, he worked to 
replace old telephone phone and on several occasions fell on 
his "back or in the sitting position . . . from a height of 
10 [feet] to 25 [feet]."  The Appellant further maintains 
that while on reserve duty, he hurt his cervical and lumbar 
spine regions, following an incident on a cargo plane.  This 
forms the basis of the Appellant's present claim.  

The record reflects the Appellant's competent account of in-
service traumas to his upper and lower spine and associated 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997) (post-service testimony alone is sufficient to 
establish in-service fall and symptoms, and no specific in-
service medical notation, let alone diagnosis, is required).  
Additionally, a July 1997 reserve medical treatment record 
reflects the Appellant's treatment, at Yokosuka Air Base in 
Japan, for left upper hip bone pain, causing lower back pain, 
stiffness during ambulation, and decreased range of motion.  
The medical evidence of record also reflects currently 
diagnosed cervical and lumbar spine disorders.  In light of 
the aforementioned factors, the Board finds that a VA 
examination and opinion should be obtained.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

The Board also finds that additional development of the 
Appellant's reserve record is necessary.  Only the 
Appellant's reserve medical records have been associated with 
the claims folder, and the record does not contain relevant 
reserve personnel records.  Accordingly, VA should undertake 
efforts to verify the nature of the Appellant's July 1997 
service (i.e., active duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA)).  

Upon reviewing the record, the Board also finds that there 
may be additional private treatment records relevant to the 
Appellant's present claims, which VA should attempt to 
obtain.  In a May 2006 statement, the Appellant stated that a 
medical professional, at Tulane University (likely Tulane 
University Hospital and Clinic, New Orleans, Louisiana), 
provided an opinion concerning the severity of his claimed 
disorders.  However, the aforementioned statement is not of 
record, and neither are any relevant treatment records from 
Tulane University.  Therefore, the Board finds that VA should 
attempt to obtain these records, which may assist the 
Appellant substantiate his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Appellant, 
to ascertain if he received cervical spine 
and/or lumbar spine treatment at Tulane 
University Hospital and Clinic, New Orleans, 
Louisiana, or any other Tulane University 
medical facility, as referenced in his May 
2006 statement, and, if so, the approximate 
month and year of any such treatment(s).  If 
necessary, the AMC/RO should obtain a medical 
records release form, signed by the Appellant, 
to obtain these records.  Thereafter, the 
AMC/RO should undertake all appropriate 
efforts to attempt to obtain these records.  
Any negative response should be in writing and 
associated with the claims folder.  

The Veteran should be afforded an opportunity 
to identify any other non-VA clinical 
treatment of his spine, especially any 
clinical records proximate to his service 
discharge in 1965 or his service discharge in 
May 1992.

2.  Obtain current VA treatment records, if 
the Veteran has obtained VA treatment for a 
cervical spine or lumbar spine disorder.

3.  In an effort to verify the specific nature 
(i.e., active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA)) of the 
Appellant's service in July 1997, the AMC/RO 
should contact the Department of the Air 
Force, Headquarters Air Force Reserves, or any 
other appropriate agency, and request the 
record(s) related to this period of reserve 
service.  If no record(s) documenting nature 
of the Appellant's July 1997 period of service 
is located, after requests to all appropriate 
state and federal records centers have been 
completed, then request that the Defense 
Finance and Accounting Service (DFAS) provide 
the Appellant's pay status record(s) for July 
1997.  If DFAS has no record for the 
Appellant, the AMC/RO should undertake other 
appropriate measures to attempt to determine 
the nature of the Appellant's July 1997 
reserve service.  All requests and records 
received should be associated with the claims 
folder.  Any negative response should be in 
writing and associated with the claims folder.  

4.  After the aforementioned development has 
been completed and all records, and/or the 
negative response(s), associated with the 
claims folder, the Appellant should be 
afforded appropriate VA examinations related 
to his cervical spine and lumbar spine 
disorders.  The claims folder should be made 
available to, and reviewed by, the respective 
examiner, with such review noted in the 
examination report.  The examiner should also 
record the full history of the Appellant's 
disorders, to include his account of the 
etiology the claimed disorders. 

The examiner should assign a diagnosis for 
each disorder of the Appellant's cervical 
spine and lumbar spine.  The examiner should 
then address the following:

   Is it at least as likely as not (a 50% or 
higher degree of probability) that any current 
cervical spine, and/or lumbar spine 
disorder(s) 

(i) was first manifested during or is 
related to the Appellant's period of active 
military service from June 1962 to July 
1965, or;

(ii) was first manifested during, aggravated 
during, or is related to the Appellant's 
period of active military service from 1991 
to 1992, or; 

(iii) is related to any disease or injury 
incurred or aggravated during July 1997 
reserve service, as reflected in a July 1997 
treatment record.  

All provided opinions should be clear and 
supported by medical reasoning and logic.  If 
any studies are necessary then they should be 
performed and all findings reported in detail.

If a requested opinion cannot be provided 
without resort to pure speculation, please 
indicate.  Explain why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   Identify the relevant testing, 
specialist's opinion, or other information 
needed to provide the requested opinion.  

5.  Readjudicate the Appellant's claims.  If 
any of the benefits sought on appeal remain 
denied, the Appellant, and his representative, 
should be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

